83 A.2d 567 (1951)
BOLDUC et al.
v.
GRANITE STATE FIRE INS. CO.
Supreme Judicial Court of Maine.
October 11, 1951.
Frank W. Linnell, Auburn, for plaintiff.
David V. Berman, Lewiston, for defendant.
Before MURCHIE, C. J., and THAXTER, FELLOWS, MERRILL, NULTY and WILLIAMSON, JJ.
PER CURIAM.
Plaintiffs' exceptions to the rejection of a referee's report awarding them a recovery must be sustained on the exception which challenges the authority of the Justice of the Superior Court who ruled on the motion for the acceptance thereof, and the objections thereto, "subsequent to the vacation" following the term at which such motion and objections were presented to him for action. That the exception was waived is immaterial.
*568 The statute authorizing decisions in vacation on matters heard during term time confers no authority beyond that period which intervenes between the adjournment of one term and the opening of another. Robinson, Appeal of, 116 Me. 125, 100 A. 373; Moreland v. Vomilas, 127 Me. 493, 144 A. 652.
The case must be remanded to the Superior Court for further appropriate action therein.
Exceptions sustained.